                                            Case 2:19-cv-00313-MMD-NJK Document 22 Filed 10/03/19 Page 1 of 3



                                     1   Michael Kind, Esq.
                                     2   Nevada Bar No.: 13903
                                         Gustavo Ponce, Esq.
                                     3   Nevada Bar No.: 15084
                                     4   KAZEROUNI LAW GROUP, APC
                                         6069 South Fort Apache Road, Suite 100
                                     5   Las Vegas, Nevada 89148
                                     6   Phone: (800) 400-6808 x7
                                         FAX: (800) 520-5523
                                     7   mkind@kazlg.com
                                     8   gustavo@kazlg.com

                                     9   David H. Krieger, Esq.
                                    10   Nevada Bar No.: 9086
                                         HAINES & KRIEGER, LLC
                                    11   8985 S. Eastern Avenue, Suite 350
                                         Henderson, Nevada 89123
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Phone: (702) 880-5554
      Las Vegas, NV 89148




                                    13   FAX: (702) 385-5518
                                    14   dkrieger@hainesandkrieger.com
                                         Attorneys for Plaintiff Alan Warenski,
                                    15   Individually and on behalf of all others similarly situated
                                    16
                                    17                          UNITED STATES DISTRICT COURT
                                    18
                                                                     DISTRICT OF NEVADA
                                    19      Alan Warenski, individually and on                   Case No: 2:19-cv-00313-MMD-NJK
                                            behalf of all others similarly
                                    20      situated,                                            Stipulation of Dismissal of Aargon
                                    21                                                           Agency, Inc.
                                                                    Plaintiff,
                                    22      v.
                                    23
                                            Aargon Agency, Inc.,
                                    24
                                    25                              Defendant.
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                 CASE NO. 2:19-cv-00313-MMD-NJK
                                            Case 2:19-cv-00313-MMD-NJK Document 22 Filed 10/03/19 Page 2 of 3



                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Alan
                                     2   Warenski (“Plaintiff”) and Defendant Aargon Agency, Inc. (“Defendant”) stipulate
                                     3   to dismiss with prejudice Plaintiff’s claims against Defendant in this matter, and to
                                     4   dismiss without prejudice the claims of putative class. Each party will bear its own
                                     5   costs, disbursements, and attorney fees.
                                     6
                                     7   DATED this 3rd day of October 2019.
                                     8
                                     9   KAZEROUNI LAW GROUP, APC
                                    10
                                         By: /s/ Gustavo Ponce
                                    11   Michael Kind, Esq.
                                         Gustavo Ponce, Esq.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         6069 S. Fort Apache Rd., Ste. 100
      Las Vegas, NV 89148




                                    13   Las Vegas, NV 89148
                                         Attorneys for Plaintiff
                                    14
                                    15   CARLSON & MESSER
                                    16
                                    17   By: /s/ David Kaminski
                                    18   David J. Kaminski, Esq.
                                         Martin Schannong, Esq.
                                    19
                                         5901 W. Century Blvd., Ste 1200
                                    20   Los Angeles, CA 90045
                                    21   Attorneys for Defendant
                                         Aargon Agency, Inc.
                                    22
                                    23                                          IT IS SO ORDERED.
                                    24
                                    25                                          UNITED STATES DISTRICT JUDGE
                                    26                                          Dated: ______________________________
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !2                 CASE NO. 2:19-cv-00313-MMD-NJK
                                            Case 2:19-cv-00313-MMD-NJK Document 22 Filed 10/03/19 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on October 3, 2019, the foregoing Stipulation was served via CM/
                                     4   ECF to all parties appearing in this case.
                                     5
                                     6                                             KAZEROUNI LAW GROUP, APC
                                     7
                                                                                   By: /s/ Gustavo Ponce
                                     8                                             Michael Kind, Esq.
                                                                                   Gustavo Ponce, Esq.
                                     9
                                                                                   6069 S. Fort Apache Rd., Ste. 100
                                    10                                             Las Vegas, NV 89148
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !3                 CASE NO. 2:19-cv-00313-MMD-NJK
